COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN THE INTEREST OF K.R.C. AND 

AND W.E.C., MINOR CHILDREN.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00161-CV

Appeal from the

112th Judicial District Court

of Crockett County, Texas

(TC# 06-11-0626)


MEMORANDUM  OPINION

	This case is before the Court on its own motion to determine whether the appeal should
be dismissed for want of prosecution.  See Tex.R.App.P. 42.3(b).  Because it appears Appellant,
the father of the children at issue, no longer wishes to pursue the appeal, we will dismiss for want
of prosecution.
	Final judgment was entered in the trial court on March 24, 2008.  The notice of appeal
was timely filed on April 9, 2008, pursuant to the rules for accelerate appeals. (1)  By letter dated
September 9, 2008, the clerk of this Court notified Appellant of out intent to dismiss the appeal
for want of prosecution due to Appellant's failure to file an appellant's brief or motion for
extension of time.  The clerk informed Appellant that the appeal would be dismissed without
further notice unless any party could show grounds for continuing the appeal within 10 days of
the date of the notice.  We have not received a response.
	This Court may dismiss an appeal for want of prosecution when an appellant has failed to
file his brief within the time prescribed, and gives no reasonable explanation for such failure. 
Tex.R.App.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex.App.-- San
Antonio 1998, no pet.).  We have given written notice of our intent to dismiss this appeal and
have requested a response stating a reasonable basis for the failure to file an appellant's brief.  
Appellant has not responded.  We see no purpose which would be served by declining to dismiss
this appeal at this stage in the proceedings.  Therefore, in accordance with Tex.R.App.P. 42.3(b),
42.3(c), and 38.8(a)(1), we dismiss this appeal for want of prosecution.



November 25, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.
1. This case involves two separate appellants, who filed separate notices of appeal.  This
dismissal effects only the appeal filed by the children's father, as the second Appellant in the case
has continued to pursue the appeal.